DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to because:
The overall quality of the drawings is unsatisfactory. 
India ink, or its equivalent that secures solid black lines, must be used for drawings.
Every line, number, and letter must be durable, clean, black, sufficiently dense and dark, and uniformly thick and well-defined.
Reference numerals must measure at least 1/8 in. in height.
Lead lines may be straight or curved and should be as short as possible. They must originate in the immediate proximity of the reference character and extend to the feature indicated.
See 37 CFR 1.84 and MPEP 608.02 for complete guidance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN210040102) hereafter “Li”.
Regarding claim 1, Li discloses a spring mechanism (Fig. 15) for a dual power transfer switch, which is characterized by comprising: a base (13), mounted on a housing (1) of the dual power transfer switch; a spring (15), mounted on the base, wherein the spring comprises a first leg (the first leg of 15) configured to contact and exert a pressure on an indicator (14) of the dual power transfer switch, so as to generate a frictional force between the first leg and the indicator and reduce a rebound of the indicator upon the indicator moving between a first indicating position and an intermediate indicating position (¶ [0075] of English translation), wherein the first indicating position indicates that the dual power transfer switch is in a first power-on position, and the intermediate indicating position indicates that the dual power transfer switch is in a dual-off position (¶ [Abstract] of English translation).
Regarding claim 2, Li further discloses upon the dual power transfer switch being switched from the dual-off position to the first power-on position, the indicator moves from the intermediate indicating position to the first indicating position, and upon the indicator moving to the first indicating position, the first leg is in contact with a first lateral portion (14-12, Fig. 16) of the indicator, so that the pressure exerted by the first leg on the indicator comprises a first horizontal component and a first vertical component, and the first horizontal component is oriented to push the indicator toward the first indicating position, so as to further prevent the rebound of the indicator (¶ [0082] of English translation).
Regarding claim 7, Li further discloses the spring mechanism further comprises a fixing component (15-3, Fig. 19), and the fixing component fixes the spring mechanism on the housing of the dual power transfer switch.
Regarding claim 8, Li further discloses the base is integrated with the housing of the dual power transfer switch (Fig. 13).
Regarding claim 9, Li further discloses a dual power transfer switch, which is characterized by comprising the spring mechanism (Fig. 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Li.
Regarding claim 3, Li further discloses the spring mechanism further comprises a first groove (spring installation groove on 13, ¶ [0041] of English translation) for accommodating the first leg of the spring.
However, Li fails to disclose a size of the first groove is designed to match a diameter of the first leg, so that the first leg is allowed to move only in a depth direction of the first groove.
Since the particular parameter of the size of the first groove affects the thickness of the spring leg and consequently the biasing force of the spring, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the size of the first groove in order to achieve the desired biasing force for the spring, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 4, Li further discloses the spring further comprises a second leg (Fig. 19) configured to contact and exert a pressure on the indicator of the dual power transfer switch, so as to generate a frictional force between the second leg and the indicator and reduce the rebound of the indicator upon the indicator moving between a second indicating position and the intermediate indicating position, and the second indicating position indicates that the dual power transfer switch is in a second power-on position (Fig. 16 and  ¶ [0075 & Abstract] of English translation).

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art fail to disclose or teach upon the indicator moving to the second indicating position, the second leg is in contact with a second lateral portion of the indicator, so that the pressure exerted by the second leg on the indicator comprises a second horizontal component and a second vertical component, and the second horizontal component is oriented to push the indicator toward the second indicating position so as to further prevent the rebound of the indicator.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833